Exhibit 99.1 . ' The Fkst Pbcon F nil · Registry Services Mailing Address: PO BOX 9431 Stn Prov Gov1. Victoria BC VSW 9V3 www.corporateonline.gov.bc.ca Location: 2nd Floor - 940 Blanshard St. Victoria BC 250 356-8626 CERTIFIED COPY Of a Document filed with the Province of British Columbia Registrar of Companies Notice of Articles BUSINESS CORPORATIONS ACT RON TOWNSHEND August 3, 2011 This Notice of Articles was issued by the Registrar on: August 3, 2011 02:36 PM Pacific Time Incorporation Number: BC0917140 Recognition Date and Time: Incorporated on August 3, 2011 02:36PM Pacific Time NOTICE OF ARTICLES Name of Company: NORTHISLE COPPER AND GOLD INC. REGISTERED OFFICE INFORMATION Mailing Address: Delivery Address: 1OTH FLOOR, 1OTH FLOOR, VANCOUVER BC V6C 2T5 VANCOUVER BC V6C 2T5 CANADA CANADA RECORDS OFFICE INFORMATION Mailing Address: Delivery Address: 10TH FLOOR, 10TH FLOOR, VANCOUVER BC V6C 2T5 VANCOUVER BC V6C 2T5 CANADA CANADA BC0917140 Page: 1 of 2 DIRECTOR INFORMATION Last Name, First Name, Middle Name: Francois, Julien Mailing Address: Delivery Address: 2050 - 1111 W. GEORGIA STREET 2050- 1111 W. GEORGIA STREET VANCOUVER BC V6E4M3 VANCOUVER BC V6E 4M3 CANADA CANADA AUTHORIZED SHARE STRUCTURE 1. No Maximum Common Shares Without Par Value Without Special Rights or Restrictions attached BC0917140 Page: 2 of 2
